DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumoel (6,062,091) in view of Genosar (2009/0173166).

With respect to claim 1, Baumoel teaches a method for determining the time of flight of an ultrasound signal in a flowing medium (medium flowing within a pipeline 10), the method comprising the following steps: using an ultrasound emitter (20) to generate an ultrasound signal (Col. 6 lines 12-17) provided with a marker (i.e. a phase marker, Col. 6 lines 45-49), the ultrasound signal having a plurality of wave periods (as Fig. 8 shows a received signal representative of the emitted ultrasound signal having a plurality of periods); transmitting (via 20) the ultrasound signal through the flowing medium (i.e. medium flowing within the pipeline 10) to an ultrasound receiver (30); measuring a period duration (time during a marker detection time window) of at least one selected period (i.e. the marker detection window, Fig. 9 and number of cycles) of a reception signal (i.e. the received signal) to determine a location of the marker (Col. 8 lines 1-10 and 42-59); and using the location of the marker (seen in Fig. 7) to determine the time of flight (a transit time, TL) of the ultrasound signal.
	Baumoel remains silent regarding, measuring a wave period of at least one wave period and using the measured wave period to determine a location of the maker.
	Genosar teaches a similar method that measures a period between peaks to locate a mark pulse in a signal [0037].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the mark phase detection control logic of Baumoel to detect the time period between pulse peaks to determine the location of the mark when determining the flow rate of a fluid as taught by Genosar because such a modification provides an more accurate flow sensor that needs no calibration [0038], thereby improving the sensor of Baumoel.
	


With respect to claim 3, Baumoel teaches the method which further comprises generating a plurality of reception signals (i.e. signals sent to ensure flow phase detection widows are in precise registration, Col. 7 lines 9-12) by using a plurality of ultrasound signals (via 20 and 30), and displacing the position of the reception window (i.e. the flow phase detection time window) until the marker of at least one of the reception signals lies inside the reception window (i.e. allowing for accurate determination of Δt, Col. 7 lines 2-19).

With respect to claim 4, Baumoel teaches the method which further comprises additionally carrying out a displacement (i.e. for proper window alignment and marker placement) of the reception window (Col. 7 lines 28-67 and Col. 8 lines 11-17) as a function of a quality (Q, Col. 8 lines 1-3) of the reception signal.

With respect to claim 5, Baumoel as modified teaches the method which further comprises: using the ultrasound emitter (20) to generate another ultrasound signal provided without a marker (i.e. a subsequent number of cycles at the same frequency and phase is transmitted, Col. 7 lines 32-36); transmitting (via 20, for example) the other ultrasound signal 

With respect to claim 6, Baumoel teaches the method which further comprises providing the ultrasound signals with a marker and without a marker with an identical frequency (i.e. the subsequent number of cycles at sent at the same frequency and phase, Col. 7 lines 32-36).

With respect to claim 7, Baumoel teaches the method which further comprises using a difference (Δt) between the ultrasound signals detected with and without a marker (i.e. the signal with M and the subsequent signals sent) for allocating the emitted ultrasound signals to the received ultrasound signals (so the detection windows re in precise requisition, Col. 7 lines 2-19).

With respect to claim 8, Baumoel teaches the method which further comprises emitting the ultrasound signals (via 20/30) with and without (i.e. the subsequent signal) a marker (Fig. 7) in an identical direction relative to a flow direction of the flowing medium (Fig. 1, shows components of the signal vectors are traveling in the flow direction).

With respect to claim 9, Baumoel teaches the method which further comprises providing the ultrasound signals with a plurality of periods (Col. 7 lines 28-43).

With respect to claim 10, Baumoel as modified teaches the method which further comprises setting the marker after an Nth wave period (as seen in Fig. 8, where the marker is added after the beginning of steady state).

With respect to claim 11, Baumoel as modifiedteaches the method which further comprises determining a location of a received wave period by using a difference in a period duration (defined by the marker detection time window) between the Nth (i.e. after the initial state of steady flow) and an N+1th wave period (i.e. the time defined by the marker detection window, as seen in Fig. 8).

With respect to claim 12, Baumoel teaches the method which further comprises determining possible positions of the reception window (Step 2, Fig. 6), and repeating the method for a multiplicity of the possible positions of the reception window (Step 3, until proper registration is achieved).

With respect to claim 13, Baumoel teaches the method which further comprises including a phase change of the ultrasound signal in the marker (Col. 6 lines 45-49).

With respect to claim 14, Baumoel as modified teaches the method which further comprises measuring a characteristic wave-period duration (i.e. a correlation step that allows for both windows to be in registration, as modified) for verification of the position of the reception window (Col. 7 lines 44-58).


With respect to claim 16, Baumoel teaches the method which further comprises determining an absolute time of flight of the ultrasound signals (TN, Col. 3 lines 8-9).

With respect to claim 17, Baumoel teaches in Fig. 1 an ultrasonic flow meter, comprising: an ultrasound emitter (20) for generating an ultrasound signal provided with a marker (ø, as seen in Fig. 7); an ultrasound receiver (30) for receiving the ultrasound signal transmitted through a flowing medium (as seen in fig. 1); said ultrasound emitter and receiver (20/30) measuring a duration (during a marker detection window) of at least one selected wave period of a reception signal to determine a location of the marker (as seen in Fig. 7) used for determining the time of flight of the ultrasound signal (Col. 8 lines 1-10 and 42-59).
Baumoel remains silent regarding, measuring a wave period o and using the measured wave period to determine a location of the maker.
	Genosar teaches a similar method that measures a period between peaks to locate a mark pulse in a signal [0037].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the mark phase detection control logic of Baumoel to detect the time period between pulse peaks to determine the location of the mark when determining the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill (5,600,073) which teaches a system for measuring time of flight.
Muston et al. (3,894,431) which teaches flow velocity detection using a marked signal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853